UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-6952



CEDRIC LACY,

                                               Plaintiff - Appellant,

          versus


CHAIRMAN,   STATE  OF   NEW  YORK   EXECUTIVE
DEPARTMENT, DIVISION OF PAROLE; MACK JARVIS,
Secretary,   North  Carolina  Department   of
Corrections,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-326-BR-5)


Submitted:     December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric Lacy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cedric Lacy appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Lacy v. Chairman, New York Executive Dep’t,

No. CA-98-326-BR-5 (E.D.N.C. June 17, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2